Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 4, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva US 5,609,437.  Silva discloses a hand screed (10) comprising:
A handle (58).
A rigid, screed base member (12) having flat top, bottom & end surfaces (20, 22, 24,26).
A working layer, such as a replaceable screed shoe (14) configured for finishing wet 
	concrete to a smooth surface.  Figs. 1-3; Col. 3, ln. 10-Col. 4, ln. 44.
Wherein the screed shoe (14) has a smooth surface for smoothing and leveling wet concrete.  

With respect to claims 15-17 Silva discloses a method of screeding concrete using the hand screed cited above, the method comprising:
Providing the hand screed (10).
Pouring wet concrete into a formed area.  Col. 3, lns. 35-45.
Standing near a 1st end of a form while holding the hand screed.
Pushing and pulling said hand screed to smooth and level said wet concrete.  
Passing the hand screed over the entire formed area until the wet concrete is leveled.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 

35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva US 5,609,437 in view of Brotzel US 7,478,973.
Silva discloses a hand screed having a rigid base member made of polyurethane foam and a hard smooth outer coating made of fiber-reinforced plastic.  Col. 3, lns. 9-39.
What Silva does not disclose is what the screed shoe (14) is made of.
However, Brotzel teaches it is known to make screed plates (5) for hand screeds (1), the replaceable screed plates (5) being made of composite plastics. Col. 4, ln. 61-Col. 5, ln. 7.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the screed shoe of Silva from composite and fiber reinforced plastic as reasonably suggested by Silva and Brotzel in order to minimize weight and facilitate replacement of the screed shoe.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva US 5,609,437 in view of Mendendorp US 10,352,005  Silva discloses a hand screed having a rigid base member made of polyurethane foam and a hard smooth outer coating made of fiber-reinforced plastic.  Col. 3, lns. 9-39.  Silva further discloses 
the use of metal guide plates (34, 36) fastened to the top surface (20) of the base member(12) and configured to guide the height of the screed shoe over the wet concrete.  What Silva does not disclose are end plates.  However, Mendendorp teaches a hand screed (2) having end caps (32) fastened to the ends of the screed member.  Col. 3, ln. 15-35.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hand screed of Silva with end caps, as taught by Mendendorp in order to protect the base member, which may be polyurethane foam & an outer shell (16) from wet concrete.

Claim(s) 1-9, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz, Jr. US 5,324,085 in view of Brotzel US 7,478,973.  Hintz, Jr. discloses a hand screed including a metal rod (1) and wooden 2x4 comprising a flat bottom edge configured for leveling wet concrete. See Figs. 1-2, Col. 1-Col. 2, ln. 44.  Hintz, Jr. further discloses a method for moving said hand screed over a layer of wet concrete.  What Hintz, Jr. does not disclose is the use of a replaceable screed shoe.  However, Brotzel teaches a hand screed (1) comprising a rigid base member (3) and a screed plate (5).  The bottom surface of the handle and the top surface of the base having complimentary tongue and groove-like connection means, (7, 8) See Col. 4, ln. 60-Col. 5, ln. 22.  Wherein the screed plate (5) is made from composite plastic, suitable for screeding wet concrete, “as well known to those skilled in the art”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hand screed of Silva with screed plate, as taught by Brotzel in order to improve the smoothness of the screeded concrete.

With respect to claims 15-18 Hintz, Jr. discloses a method of screeding concrete using the hand screed cited above, but does not disclose a hand screed having a replaceable screed plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of screeding concrete of Hintz, Jr. with the step or providing a replaceable screed plate as taught by Brotzel, in order to improve the smoothness of the screed concrete.

Allowable Subject Matter
Claims 13, 14 are allowed.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				9/26/2022